Citation Nr: 9933736	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  98-04 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

1.  Entitlement to service connection for athlete's foot of 
the right foot.

2.  Entitlement to an increased rating for urethritis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.  This appeal arises from a January 1997 rating action 
in which the RO denied service connection for athlete's foot 
of the right foot and denied a compensable rating for 
urethritis.  In a subsequent Hearing Officer's Decision dated 
in October 1998, the rating for the veteran's service 
connected urethritis was increased to 10 percent.  The matter 
of an evaluation in excess of 10 percent remains on appeal.  
The veteran was afforded a hearing before an RO Hearing 
Officer in July 1998.  A transcript of the hearing is of 
record.

The issue of entitlement to an increased rating for 
urethritis will be addressed in the Remand following the 
decision below.


FINDING OF FACT

The veteran has not submitted evidence to justify a belief by 
a fair and impartial individual that his claim for service 
connection for athlete's foot of the right foot is plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for 
athlete's foot of the right foot.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran contends, in effect, that he should be service 
connected for athlete's foot of the right foot which had its 
onset in service.  

The service medical records are negative for any complaints, 
findings, or diagnoses of athlete's foot.  

In a private outpatient treatment record dated in November 
1997, it was noted that the veteran had fungus of the right 
foot.  The diagnosis was tinea pedis.

At a hearing before an RO hearing officer in July 1998, the 
veteran testified that he first noticed a problem with his 
right foot in service.  He stated that he experienced 
swelling, itching, burning, and blisters of his right toe.  
He claimed that he currently experienced frequent 
dermatological flare-ups of the right foot.

The veteran was afforded a VA dermatological examination in 
August 1998.  He provided a history of athlete's foot since 
service.  He stated that his foot becomes cracked and very 
painful.  On examination, the skin was notable for a yellow-
brown, discolored fifth digit toenail.  There was no active 
athlete's foot other than the fungal nail.  No onychomycosis 
was noted.  The impression included right athlete's foot 
intermittently with fungal nail.

The veteran was afforded a VA examination of the feet in 
September 1998.  He continued to provide a history of right 
foot fungal infection beginning in service.  He stated that 
he had significant episodes of flare ups of this condition 
that resulted in cracking and breaking of the skin between 
his toes.  He also stated that he has consistently applied 
powders and creams to his right foot since service.  On 
examination, there was onychomycosis overlying the right 
small toe.  The remaining toenails were normal and did not 
appear clinically infected.  There was hyperpigmentation 
overlying the circumference of the small toe.  This was 
significantly different compared to his adjacent digits.  
There was superficial skin peeling between his fourth web 
space.  The digits were nontender.  The assessment was 
chronic onychomycosis of the right small toe with chronic 
tinea pedis of the right foot.

II.  Analysis

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible.  If he has not presented a well-
grounded claim, his appeal must fail, and there is no duty to 
assist him further in the development of his claim because 
such development would be futile.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinksi, 1 Vet. App. 78 (1990).  As will be 
explained below, the Board of Veterans' Appeals (Board) finds 
that his claim is not well-grounded.

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110 (West 1991).

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that evidentiary assertions on or accompanying a claim 
for VA benefits must be accepted as true for the purpose of 
determining that the claim is well-grounded.  Exceptions to 
this rule occur when the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  Espiritu v. Derwinski, 2 
Vet.App. 492; Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
King v. Brown, 5 Vet. App. 19  (1993).  

In order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

The Board notes that all three Caluza requirements must be 
met in order to well-ground a claim.  In this case, the 
veteran is currently diagnosed with a skin disorder of the 
right foot which is compatible with athlete's foot of the 
right foot.  Thus, the first Caluza requirement is met.  The 
veteran has alleged that the skin disorder of the right foot 
had its onset in service.  The second Caluza requirement is 
met.  However, the veteran has provided only his opinion to 
support the contention that his current athlete's foot of the 
right foot is related to service.  The veteran is not 
competent to render such a medical opinion.  The third Caluza 
requirement has not been met  Therefore, absent competent 
medical evidence of a nexus, or link, between the veteran's 
athlete's foot of the right foot and events inservice, the 
veteran has not submitted a well-grounded claim and the 
appeal as to this issue is denied.  


ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for athlete's 
foot of the right foot, the appeal is denied.


REMAND

The veteran and his representative contend, in essence, that 
his urethritis is more disabling than currently evaluated and 
warrants a rating in excess of 10 percent.  Specifically, 
private outpatient treatment records dated from April 1997 to 
November 1997 reveal that the veteran was diagnosed with 
chronic, recurrent urethritis.  The veteran complained of 
irritation on urination.  On various occasions he denied 
incomplete voiding, discharge, or frequency in urination.  In 
a May 1998 VA outpatient treatment record, it was noted that 
the veteran experienced chronic recurrent urethritis with 
urethral discharge 5 to 6 times a year accompanied by 
tingling.  He denied voiding difficulties.  At a  July 1998 
hearing before an RO hearing officer, the veteran testified 
that he experiences flare-ups 3 or 4 times a year, problems 
voiding during the day, and voiding around 2 times at night.

In reviewing the record, the Board is of the opinion that 
additional development of the evidence is necessary prior to 
an appellate adjudication.  The Board notes that findings 
from the October 1998 VA genitourinary examination are 
inadequate to evaluate the current severity of the veteran's 
urethritis.  Pursuant to 38 C.F.R. § 4.115(a), chronic 
urethritis may be evaluated on bases of voiding dysfunction, 
urinary frequency, obstructed voiding, and/or urinary tract 
infection.

The Board initially notes that the examiner specifically 
stated that the veteran's claims folder was not available for 
review prior to the October 1998 VA examination.  At the 
examination, the veteran complained of chronic urethral 
discharge with drainage since service.  He stated that 
experienced flare-ups 4 to 5 times a year, with drainage 
lasting 3 to 4 days.  He has frequency 3 to 4 times during 
the day.  However, the frequency could increase to 3 to 4 
times at night.  He also complained of dysuria at the time of 
the attacks with decreased force in stream.  He gave a 
history of urge incontinence at the time of the urethral 
drainage.  He claimed that at the time of the infection, he 
would have urge incontinence requiring 3 to 4 Depends every 
day.  On examination, the testicles were noted to be of a 
good size and consistency.  The prostrate was without nodules 
and was not enlarged.  The diagnosis was a history of what 
seemed like recurrent urethritis since 1988.    
Accordingly, further VA examination is required to ascertain 
the current severity of the veteran's service-connected 
urethritis.

Under the circumstances, the case is REMANDED to the RO for 
the following development:

1.  The RO should ask the veteran whether 
he has received any treatment for his 
urethritis since May 1998, the date of 
the most recent medical treatment record 
found in the claims folder.  Based on his 
response, the RO should obtain complete 
copies of all identified treatment 
records and associate them with the 
claims folder.

2.  Thereafter, the RO should afford the 
veteran a VA genitourinary examination to 
determine the current severity of his 
service-connected urethritis.  All 
clinical findings should be reported in 
detail.  The claims folder must be made 
available to the examiner prior to the 
examination so that he may review all 
pertinent aspects of the veteran's 
medical history.  The examiner must state 
in his report that he reviewed the claims 
folder.  The examiner should indicate 
whether the veteran's service connected 
urethritis results in voiding 
dysfunction, and/or urinary frequency, 
and/or obstructed voiding; and/or urinary 
tract infection.  As to each 
classification the examiner should 
specify the severity thereof in terms of 
what is called for pursuant to the 
provisions of 38 C.F.R. § 4,115(a).  The 
clinical findings reported with regard to 
manifestations of the service-connected 
urethritis should be stated in terms 
which will allow for rating the disorder 
as voiding dysfunction, urinary 
frequency, obstructed voiding, or urinary 
tract infection.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed.  The RO 
should then re-adjudicate the claim.
 
If the determination remains adverse to the veteran, both he 
and his representative  should be provided with a 
Supplemental Statement of the Case.  They should be given the 
opportunity to respond within the applicable time.  
Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The purpose of the remand is to procure clarifying 
data. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals







